Citation Nr: 0845112	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial compensable rating for 
residuals of a laceration of the distal phalanx of the left 
middle finger.

3.  Entitlement to an initial compensable rating for 
residuals of a laceration of the distal phalanx of the left 
ring finger.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for residuals of lacerations to the middle 
and ring fingers of the left hand and assigned initial 
noncompensable ratings and assigned a 10 percent rating based 
on multiple noncompensable service connected disabilities 
from initial entitlement.  This matter also comes before the 
Board from a December 2004 rating decision that reopened a 
previously denied claim for service connection for a back 
disorder, undertook de novo review and denied the claim on 
the merits. 

The Board in an April 2007 decision reopened the previously 
denied claim for service connection for a back disorder and 
denied the claim on the merits and also denied entitlement to 
initial compensable ratings for residuals of lacerations to 
the middle and ring fingers of the left hand.  The Board also 
denied as a matter of law, entitlement to an initial rating 
in excess of 10 percent disabling based on multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court), which granted a Joint 
Motion for partial remand, and remanded the portion of the 
Board's decision which denied entitlement to service-
connection for a back disorder and initial compensable 
ratings for residuals of lacerations to the middle and ring 
fingers of the left hand.  The appeal as to the remaining 
issue of entitlement to an initial rating in excess of 10 
percent disabling based on multiple noncompensable 
disabilities was dismissed and is no longer in appellate 
status.

The appeal as to the issues of entitlement to initial 
compensable ratings for residuals of lacerations to the 
middle and ring fingers of the left hand is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's lumbar spine disorder is the result of the assault 
injury that took place in service.    


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection is warranted for a lumbar spine disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal regarding the issue of 
entitlement to service connection for a lumbar spine 
disability.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Service Connection

The veteran contends that he is entitled to service-
connection for a lumbar spine disorder.  He contends that 
this disorder stems from an injury in service wherein he was 
punched in the face and fell, striking his back.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records are silent for any specific back 
complaints or injury.  There are records reflecting that in 
March 1969 the veteran was punched in the mouth by a mess 
cook and received nine 6-0 sutures in his mouth.  The 
February 1970 separation examination includes a finding at 
item #38, "spine, other musculoskeletal" findings were 
checked off as "abnormal."  Directly below the spine, item 
#39, "identifying body marks, tattoos," etc. was checked 
off as "normal."  However in the section of the examination 
where abnormal findings were to have been specifically 
written down, the only notation of an abnormal finding was 
for "#39, S2 L hand VSULA."  There was nothing at all 
written about the spine or musculoskeletal findings.  As 
noted above, the Board in its June 2003 decision determined 
that the checking of the spine and other musculoskeletal 
system as abnormal was a typographical error.  Another 
February 1970 separation physical record indicated that the 
veteran was examined and found physically qualified for 
release from active duty.  He had no disqualifying defects 
found.  

Private records from the 1990's primarily show treatment for 
psoriasis or psychiatric complaints with no mention of 
chronic back problems.  A March 2000 private magnetic 
resonance imaging (MRI) report gave an impression of early 
degenerative disc disease (DDD) changes at L2-3, L4-5, and 
L5-S1 levels.  A June 2000 private neurologist's report gave 
a history of low back pain that radiated to the hips.  He was 
said to have problems since the 1970's that were slowly 
progressive.  He was diagnosed with DDD, sacral 1 
radiculopathy.  

A July 2000 VA examination was conducted without review of 
the claims file.  The veteran gave a verbal history of low 
back pain which he related to a fall in service, with 
resulting trauma to the low back.  He indicated that he 
treated for back problems with doctors in 1971 and 1972, but 
that these doctors had since died.  An MRI from 6 months ago 
was said to have shown DDD.  On examination, he related 
moderate to severe low back pain.  Computer records reviewed 
showed emergency room (ER) treatment in March 2000 and April 
2000 for low back pain and a referral to RMS in April 2000 
for physical therapy.  In June 2000, he had a reevaluation 
and was discharged from the clinic with lumbosacral support 
and home program exercises.  He was told he had a chronic 
condition.  Physical examination showed loss of motion in all 
planes.  There was no painful motion on range of motion.  
There was no objective evidence of painful motion on all 
movements, but severe lumbar paravertebral muscle spasm was 
found on palpation.  Also noted was weakness in the muscles 
of both ankles and moderate tenderness to palpation of the 
lumbosacral region.  There was no muscle atrophy of the lower 
extremities and negative straight leg raise.  There was 
hyperreflexia of both knee jerks.  He was diagnosed with L2-
L3, L5-S1 early minimal bulging posterior disc by MRI on a 
private basis by a neurologist.  Also diagnosed was lumbar 
paravertebral myositis.  

VA records from 2002 to 2003 included a record from February 
2002 for back complaints that revealed musculoskeletal 
findings of range of motion intact, muscle tone intact and no 
deformity.  He was assessed with low back strain.  The 
December 2002 computerized problem list noted disc 
degeneration not otherwise specified.  No opinions regarding 
etiology were given in these records.  

The report of a May 2002 VA examination, revealed the veteran 
to state that he had no sick call visits in service for back 
pain.  He said that 2 years after service he went to 2 
different private doctors in 1976 and that both had since 
died.  He indicated that the doctors told him he had 
discogenic disease.  His subjective complaints were of 
moderate low back pain with radiation to his right leg and 
occasional cramps to the right foot.  He treated with 
Naprosyn.  He denied emergency room (ER) visits in the past 
year for low back pain, but claimed he went to a private 
neurologist on several occasions for low back pain, and he 
was advised to lose weight and take medications.  

Physical findings revealed some loss of motion in all planes 
and some pain at the last degree of motion.  He had painful 
motion on all movements, moderate lumbosacral spasm, mild 
weakness of the left lower extremity and moderate tenderness 
on palpation of the lumbosacral area.  Neurological findings 
included some atrophy of the left thigh and calf, absent 
ankle jerks bilaterally and positive straight leg raise on 
the right.  He was diagnosed with early DDD of L2-3, L4-5, 
L5-S1 with bulging discs by March 2000 lumbar spine and 
lumbar paravertebral myositis.  

With respect to the Board's remand instructions, the examiner 
noted that the service treatment records were silent towards 
a low back condition.  The veteran was noted to have had 
treatment for a low back condition several years after active 
service.  With the evidence in the claims file, it was the 
examiner's opinion that the etiology was the year 2000 which 
was the first time the veteran received treatment for a low 
back condition after discharge on June 15, 1974.  It was this 
examiner's opinion that the low back condition was not 
related to service.  

A November 2004 private neurological evaluation noted the 
veteran to have complained of low back pain since 1970 after 
Vietnam.  He was noted to have been initially evaluated in 
March 2000 and was seen regularly on 28 different times on a 
monthly basis, last seen in October 2004.  According to him, 
he was involved in an assault by another service member and 
received trauma to several parts of the body mostly his back.  
Over time his back became increasingly worse to the point of 
disabling him from work in November 1999.  During his work he 
had several recurrences of back pain and he described it as 
almost constant.  Physical examination revealed his back to 
have a mild kyphosis but neither kyphoscoliosis nor tender 
spots.  Moderately severe neck and shoulder muscle spasms 
were noted.  There was restriction of motion of both the 
cervical spine and lumbar spine, although he had full 
thoracolumbar flexion.  The diagnosis was lumbar 
radiculopathy secondary to back trauma during the incident of 
March 1969.  

The veteran's statement received in April 2004 elaborated 
about the circumstances of the assault in service in which he 
indicated that he injured his back.  He indicated that in 
March 1969 he was working as a cook in the U.S.S. Newport 
News at Subic Base Port in the Philippines.  He said that 
around 9 pm he was working in the galley when a drunken mess 
cook demanded to be served and after the veteran told him he 
was not supposed to be in the galley, the cook began punching 
him and he fell on his back.  He said that he received 6 
stitches in his mouth and that ever since this incident, he 
has suffered from back pain.  He also indicated that during 
training at Great Lakes Illinois, his company 237 underwent a 
medical procedure in which samples of spinal fluid were 
withdrawn with a 4 inch long needed.  He indicated that 
training was suspended for 1 day following this procedure and 
he could not walk a short distance afterwards.  He indicated 
that he had asked for records from this training period but 
was told they were not available.  

A May 2005 letter from the doctor who had provided the 
November 2004 private neurological examination acknowledged 
that the only official evidence of a back injury in the 
service was in the induction and discharge medical records.  
In the first such record there was no back complaint and in 
the latter one was present.  The doctor noted that apparently 
many other events were undocumented in his medical record, to 
include a "test" described by the veteran that was done to 
everyone in his company which was consistent with a lumbar 
puncture.  He indicated that no reason was given for this 
procedure.  The doctor went on to explain that the 
manifestation of pain after trauma is not necessarily an 
immediate event after the initial trauma, but could even take 
years to develop.  The doctor enclosed an article published 
in the Medical Journal which describes the delayed onset of 
pain after trauma, which could easily be the case with the 
veteran.  The doctor urged that the veteran be given the 
benefit of the doubt.

A letter drafted in September 2008 by a private doctor stated 
that this doctor reviewed the available medical records from 
the veteran's claims file, to include VA examination reports 
and a letter from the veteran's treating neurologist.  The 
veteran reported having been attacked in the kitchen of a 
port in the Philippines in March 1969.  He stated that he was 
hit multiple times and that the blows caused a split upper 
lip as well as back trauma from striking his lower back 
against a grill and falling to the floor.  While there was no 
medical record of back pain, there was documentation from 
that time of his lip being sutured.  Of note there was also 
no documentation of any antibiotics or pain medicine he was 
prescribed at the time.  The veteran was noted to claim to 
have continued back problems from that time on, with symptoms 
progressive along with waxing and waning radicular symptoms.  

The doctor noted documentation in his VA compensation 
application dated in September 1982 of a back injury in the 
Navy and documentation from November 2004 from the 
neurologist of a back injury in service, with continued back 
problems.  This neurologist initially saw the veteran in May 
2000 with 28 subsequent visits to 2004.  His medical 
documentation was consistent with lumbar radiculopathy and 
decreased range of motion in the cervical and lumbar spine.  
His MRI of March 2000 showed L2-3, L4-5 and L5-S1 
degenerative discogenic disease.  The July 2000 VA 
examination was noted to show severe paravertebral muscle 
spasm and weakness of distal muscles and decreased distal 
reflexes.  These were consistent with lumbosacral 
radiculopathy, however a diagnosis of lumbar paravertebral 
myositis was made.  This doctor disagreed with that diagnosis 
as the veteran has distal symptoms as well as distal 
examination findings which have been present for many years.  
Myositis is a localized and time limited diagnosis and not 
reflective of the veteran's history or physical examination 
findings.  

On review of the documentation this doctor opined that it is 
more likely than not that the veteran's continued and 
progressive back pain was initiated by his back injury while 
in service, particularly in the absence of evidence of any 
other injury to the back.  Often it only takes one traumatic 
vertebral event, especially if not properly and fully treated 
at the time to trigger a lifetime of progressive waxing and 
waning symptoms.  This doctor agreed with the neurologist's 
evaluation and diagnosis of traumatic lumbar radiculopathy as 
it is consistent with the veteran's documented history and 
physical.  However this doctor did not agree with Dr. B's 
diagnosis of lumbar myositis as this was not consistent with 
the history and physical examination he has documented.  
Therefore it was more likely than not that the veteran's 
current lumbar disability is attributable to the inservice 
injury. 

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise and that service connection is 
warranted for a lumbar spine disorder.  

As noted above, the evidence clearly shows that he sustained 
an injury in service in March 1969 when he was punched in the 
mouth and received sutures in his mouth.  The veteran further 
elaborated on this incident and stated that he also fell on 
his back during this incident and that he had pain in his 
back following this incident.  In this regard, the Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent evidence 
as to the occurrence of these symptoms, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  The Board 
finds that the lay evidence provided by the veteran as to the 
punch injury documented in March 1969 is credible as it is 
supported by the documentation and is competent to show that 
he fell and struck his back in the same incident, and had 
continued back pain following this incident.

As per the medical evidence discussing whether this incident 
is the cause of the veteran's current back disorder, the 
Board finds that the evidence is in equipoise.  On one hand, 
the examiner in the May 2002 VA examination gave an opinion 
that the veteran's low back condition was not related to 
service, based on review of the claims file and based on the 
amount of time that elapsed between service and the medical 
documentation of back problems first shown several years 
later.  This negative opinion is balanced in part by the 
opinion in the May 2005 letter from the doctor who had 
provided the November 2004 private neurological examination, 
who urged that the veteran be given the benefit of the doubt 
and pointed out that the manifestation of pain after trauma 
is not necessarily an immediate event after the initial 
trauma, but could even take years to develop.  This opinion 
was supported by an article published in the Medical Journal 
which was enclosed with this May 2005 letter.  The negative 
evidence is also balanced out by the most recent private 
medical opinion drafted in September 2008 by a doctor who 
reviewed the relevant evidence in the claim file, including 
the history of the punch incident, and determined that it was 
more likely than not that the veteran's continued and 
progressive back pain was initiated by his back injury while 
in service, particularly in the absence of evidence of any 
other injury to the back.
 
The Board finds that the unfavorable evidence in this case is 
equally balanced by the favorable evidence.  Resolving all 
reasonable doubt in favor of the veteran, the evidence 
supports a grant of service connection for a lumbar spine 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a lumbar spine disorder is granted.


REMAND

The Board finds that the presence of evidentiary and due 
process deficiencies necessitates a remand of the remaining 
issues presently on appeal.  Specifically the Board notes 
that further development is needed to ensure full compliance 
with the Court's April 2008 order which remanded the portion 
of the Board's April 2007 decision which had denied 
entitlement to initial compensable ratings for residuals of 
lacerations to the middle and ring fingers of the left hand.  

The Joint Motion granted by the Court's order found that the 
Board had erred in failing to consider whether the veteran's 
service-connected disabilities of the fingers resulted in 
residuals other than scarring.  It was pointed out that the 
May 2002 VA examination report had found atrophy in the left 
thenar area but did not indicate whether such atrophy was 
likely related to service-connected disabilities, but instead 
simply stated that a non-service connected injury was 
overshadowing his service-connected injuries.  

The Joint Motion further noted that even if such 
"overshadowing" were taking place, unless it were possible 
to distinguish between the effects of the service-connected 
and the nonservice-connected injuries, then he must be given 
the benefit of the doubt by attributing such symptoms to the 
service-connected condition.  See Mittleider v. West, 17 Vet. 
App. 181 ((1998), 38 C.F.R. § 3.102 (2008).

In light of this and in light of the amount of time which has 
passed since the most recent VA examination which is dated in 
September 2005, reexamination is needed to fully clarify the 
nature and extent of his symptoms from his service-connected 
finger injuries.  VA's duty to assist the veteran includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).  As the most recent VA 
records of treatment are from 2003, the veteran should be 
afforded the opportunity to advise the VA of any additional 
treatment for his fingers since then.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the 
veteran and ask that he identify all 
sources of treatment for his claimed left 
finger disorders, since 2003, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159 
(2008).

2.  Thereafter, the veteran should be 
scheduled for a VA examination by the 
appropriate specialist to determine the 
severity of the left middle finger 
disability and the left ring finger 
disability in accordance with the latest 
AMIE worksheet for rating such disorders.  
All indicated tests and studies should be 
undertaken.  The claims file and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.  Readings should be obtained 
concerning the veteran's range of motion 
of the left middle and ring fingers in 
degrees.  The examiner should also be 
asked to include the normal ranges of 
motion of the left middle and left ring 
fingers.  Additionally, the examiner 
should be requested to determine whether 
the left middle and left ring fingers 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should state whether there is a 
restriction in motion of a gap of one 
inch (2.5 centimeters) or more between 
the fingertip and the proximal transverse 
crease of the palm for the middle finger, 
with the finger flexed to the extent 
possible, or with extension limited by 
more than 30 degrees, or whether there is 
favorable or unfavorable ankylosis of 
either finger.  The examiner should also 
discuss whether additional fingers are 
affected and if so, should discuss the 
nature and extent to which they are 
affected.  The examiner should also 
discuss whether there are any additional 
manifestations associated with the 
service-connected disabilities of the 
left middle and left ring fingers to 
include neurological, muscle weakness, 
atrophy, etc. and the severity of such 
manifestations.  If possible the examiner 
should discuss all symptoms that are 
solely attributable to his service-
connected disabilities of the left middle 
and left ring fingers, as opposed to any 
symptoms attributable to any nonservice-
connected disorder affecting the left 
hand and fingers.  If the examiner is 
unable to separate any symptoms of the 
service-connected disabilities of the 
left middle and left ring fingers from 
any nonservice-connected left hand 
disorder, he or she should so indicate 
this fact.  The report of the examination 
should include the complete rationale for 
all opinions expressed.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC), which reflects consideration 
of all additional evidence received and 
all applicable regulations, to include 
Mittleider v. West, 17 Vet. App. 181 
((1998), 38 C.F.R. § 3.102 (2008), as 
well as the potential applicability of 
38 C.F.R. § 3.321 (2008).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


